Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 15 June 1783
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     My dear Marqs
                     Newburgh 15th June 1783
                  
                  You are too well acquainted with the merits of Colo. Gouvion to need my testimony either of his Services, abilities or worth; and yet, my wish to see them rewarded, induces me to repeat & even to impress them upon you—I do not take the liberty of bringing this officer directly before  Monsr the Count de Segar but if the communication of my ideas of his deserts and my desire to serve him would contribute to procure him the Smiles of that Minister I should have no objection to their being offered in any manner your prudence shall dictate.
                  We remain here in a listless state, awaiting the arrival of the definitive Treaty; the uncertainty of wch, added to the great expence of subsisting the Army have induced Congress to Furlough (which in the present case is but another term for discharging) all the Soldiers who stood engaged for the War—This Measure, tho’ extremely distressing to the Officers on acct of their want of pay has been effected without any disorder, & with less discontent than could possibly be expected.  The three years Men have been formed into Corps. & will remain at West Point & in the Vicinity of it till the Treaty arrives & Congress shall have determined on a Peace establishment for this Country.  The former, will put a period to my Military Services & carry me back to the walks of private life, & to that relaxation & repose which can not but be grateful to a Mind which has been on the stretch for more than Eight Years a great part of wch it has been embarrassed by a variety of the most perplexing circumstances.
                  Colo. Gouvion will give you a Pamphlet, containing a compilation of Original Papers which I have suffered the publication of to shew the Origin the oeconomy—the justice—& even the necessity of the Half pay, or Commutation of the Half pay, to the Officers of this Army, which some of the States have been opposed to—the greatest part of these Papers accomd one of my late lettrs to you but they will now appear, in a more connected form.
                  As I have little expectation that Gouvion will find you in France but much of seeing you hear soon, I shall add no more to this letter than best respects to Madame De la Fayette & blessings to your little progeny.  With the greatest attachment, & the most unalterable Affect. I am, My Dr Marqs Yr most Obt Servt
                  
                     G. W——n.
                     
                  
               